Case 0:19-cv-60883-KMW Document 36-2 Entered on FLSD Docket 02/21/2020 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                       BROWARD DIVISION

                                       CASE NO. 0:19-cv-60883-WJZ

   REINIER FUENTES,

             Plaintiff,
   vs.

   CLASSICA CRUISE OPERATOR LTD., INC.,
   a Foreign Profit Corporation

             Defendant.
                                                      /

                               DECLARATION OF GRANT PLUMMER

             I, Grant Plummer, make this Declaration based upon my own personal knowledge and the

   business records of CLASSICA CRUISE OPERATOR LTD., INC. (“Classica Cruise”) and attest

   to the truth of the facts that are stated below.

             1.      I am over twenty-one years of age and in all respects qualified to make this

   Declaration.

             2.      I am employed as Vice President, Human Resources, Ethics and Compliance for

   Paradise Cruise Line Management. I am authorized to make this Declaration on Classica Cruise’s

   behalf.

             3.      Classica Cruise Operator is an operating company under Paradise Cruise Line

   Holdings, SRL (Barbados).

             4.      At the time of alleged incident at issue, the Grand Classica is a 2-night cruise ship

   voyage that travels from West Palm Beach, Florida to Grand Bahama, Bahamas. The Grand

   Classica is currently sailing from West Palm Beach, Florida to Nassau, Bahamas.
Case 0:19-cv-60883-KMW Document 36-2 Entered on FLSD Docket 02/21/2020 Page 2 of 2



           5.      The Grand Classica caters to people of all ages and includes several different dining

   options, two swimming pools, live entertainment, kids’ programs, a casino and spa, among many

   other things.

           6.      The Grand Classica began operating in April 2018.

           7.      The Grand Celebration is the fleet mate of the Grand Classica.

           8.      On May 11, 2018, there was an incident on the Grand Celebration. This incident

   involved a domestic dispute inside a cabin stateroom.

           9.      The May 11, 2018 incident aboard the Grand Celebration did not take place in line

   during the disembarkation process and did not involve two previously unfamiliar passengers.

           10.     I am familiar with the facts and circumstances of the incident involving Plaintiff on

   May 13, 2018 aboard the Grand Classica.

           11.     Prior to May 13, 2018, Classica Cruise has never had an incident occur in line

   during the disembarkation process that involved passengers getting into a physical altercation.

           Under the penalties of perjury under the laws of the United States and the State of

   Florida, I declare that I have read the foregoing Declaration and the facts stated in it are true and

   correct.


           Dated: February 21, 2020



                                          GRANT PLUMMER
                                          Vice President, Human Resources, Ethics and Compliance
                                          Paradise Cruise Line Management
